Citation Nr: 9925483	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





REMAND

A June 18, 1999 letter from the RO to the veteran reveals 
that he was scheduled for a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) on July 29, 
1999.  On July 26, 1999 the veteran submitted a written 
request to cancel his hearing.  He asked that his hearing be 
rescheduled for the next Travel Board.  The veteran wrote 
that he was still gathering new and material evidence.  This 
statement is construed as a motion to reschedule his hearing.

Thirty-eight C.F.R. § 20.704 (1998) provides that requests 
for change in a hearing date may be made any time up to two 
weeks prior to the scheduled date of the hearing if good 
cause is shown.  Such requests must be in writing and must 
explain why a new hearing date is necessary and must be filed 
with the RO.  Examples of good cause include difficulty in 
obtaining necessary records.  If the appellant elects not to 
appear at the prescheduled date, the request for a hearing 
will be considered to have been withdrawn.  In such cases the 
record will be submitted for review by the Member who would 
have presided over the hearing.  If the presiding Member 
determines that good cause has been shown, the hearing will 
be rescheduled for the next available hearing date after the 
contingency which gave rise to the request for postponement 
has been removed.  

The veteran's request for a new hearing was received less 
than two weeks prior to the hearing.  Thus there must be an 
explanation as to why a timely request for a new hearing date 
could not have been timely filed.  38 C.F.R. § 20.704(d) 
(1998).  The undersigned Member of the Board has reviewed the 
motion for a new hearing and finds that the veteran has shown 
good cause for his request to postpone his hearing, and for 
his failure to submit a timely request for postponement.  The 
veteran has essentially reported that he could not obtain 
necessary evidence and it appears that he did not submit a 
timely request for rescheduling, due to his hope that he 
would be able to obtain the necessary evidence in time for 
the hearing.  Other factors in support of the veteran's 
motion include the fact that he was notified of the hearing 
approximately 40 days prior to the scheduled date, and that 
there appears to be some confusion as to whether he requested 
a teleconference hearing or an in person hearing before a 
Board member at the RO.  In a statement received in January 
1999, the veteran indicated that he desired a teleconference 
hearing rather than a personal hearing before a Board member.  
Accordingly, the Board grants the veteran's request to 
reschedule his hearing.

In view of the foregoing, the claim is remanded to the RO for 
the following:

The RO should attempt to clarify whether 
the veteran desires a teleconference or 
an in person hearing before a Board 
member.  The RO should then schedule the 
veteran for an appropriate hearing before 
a Member of the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











